     

Case 8:19-mj-02302-CBD Document1 Filed 07/11/19 Page 1of1
CPB ipesbe ean
UNITED STATES DISTRICT (€ COURT, -

 
  
 

AO 91 (Rev. 11/11) Criminal Complaint

 

 

 

 

for the JUL 1 1 2019
District of Maryland ATGEEE ES ww?
GLEPK US. CASTRIOT OT
DISTRICT OF BANVLAND .
United States of America ) ase ome
V. ) “
Che any - DATA CBI
Paul Anthony Luongo, Case No. \ \- my) BSCR b
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 2019 - March 2019 in the county of Anne Arundel in the
District of Maryland , the defendant(s) violated:
Code Section Offense Description
21 USC 841(a)(1) Possession with Intent to Distribute Controlled Substances

This criminal complaint is based on these facts:

See Affidavit

© Continued on the attached sheet.
— 2 eS
Complainant’s signature

TFO Ryan Street/DEA
Printed name and title

 

   

Sworn to before me and signed in my presence.

Date:

 

Judge's signature /

 

City and state: Greenbelt, Maryland Charles B. Day, US Magitrate Judge

Printed name and title

 

 

 
